Stevens, P. J.
(dissenting). I dissent and vote to affirm. Defendants were aware of the existence of the condition which defendants considered dangerous and tried unsuccessfully to have remedied. The condition existed for approximately two weeks prior to the accident. Plaintiff testified she had been in the defendants ’ home about a month before the accident. Plaintiff could not therefore have known of the existence of the condition. Though defendants greeted plaintiff on her arrival at the house on the day of the accident, they failed to warn plaintiff of the danger. There is no evidence that such condition was readily apparent upon observation. The case was submitted to the jury under instructions to which no exceptions were taken, and the jury by its verdict in favor of the plaintiff resolved the various issues in plaintiff’s favor. That verdict should not now be disturbed since there was sufficient evidence to warrant submission.
The real question in Wilder v. Ayers (2 A D 2d 354, affd. 3 N Y 2d 725) cited by the majority, was whether plaintiff by virtue of a certain request made to him by defendant, ceased to be a social guest and become an invitee. And in Schlaks v. Schlaks (17 A D 2d 153) there was no evidence that defendant was aware of the existence of the dangerous condition.
Eager and McGovern, JJ., concur with Steuer, J.; Stevens, P. J., dissents in opinion in which Tilzer, J., concurs.
*67Determination entered on April 8,1969, and judgment of Civil Court entered on June 12, 1968, reversed, on the law, and the complaint dismissed, on the law, with $50 costs and disbursements to the appellants.